District of Ne&eas@i2:20-mj-00015-KHR Document1 Filed 02/21/20 Page1lof3 Page 1 of 2

FILED
Query Reports Utilities Help What's New Betas br acne ie

CISTS PICT OF WYOMIE 7

TRU “Hey D7

U.S. District Court MARGARET 8071

District of Nebraska (8 Omaha) CHEYENNE
CRIMINAL DOCKET FOR CASE #: 8:20-cr-00064-BCB-SMB-1

Jy hetint

Case title: USA v. Delany Date Filed: 02/19/2020

 

Assigned to: Judge Brian C. Buescher | Zo SA 5-75 72.
Referred to: Magistrate Judge Susan M.
Bazis

Defendant (1)

Benjamin Delany

Pending Counts Disposition

18:111(a)(1) and (b) ASSAULTING,
RESISTING, OR IMPEDING
CERTAIN OFFICERS OR
EMPLOYEES

(1)

Highest Offense Level (Opening)
Felony

Terminated Counts Disposition

None

Highest Offense Level (Terminated)
None

Complaints Disposition
None

 

Plaintiff

USA represented by Matt E. Lierman
U.S. ATTORNEY'S OFFICE -
OMAHA
1620 Dodge Street

https://ned-ecf.sso.den/cgi-bin/DktRpt.pl?915702911147222-L_ 1 0-1 2/21/2020
District of Nebras@.2:20-mj-00015-KHR Document1 Filed 02/21/20 Page 2of3 Page2of2

Suite 1400

Omaha, NE 68102-1506

(402) 661-3700

Fax: (402) 345-5724

Email: matt.lierman@usdoj.gov
ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

 

Date Filed

Docket Text

 

02/19/2020

a

PART 1 OF 2 - INDICTMENT with foreperson's signature redacted pursuant to
the E-Government Actas to defendant(s) Benjamin Delany. (TCL) (Entered:
02/20/2020)

 

02/19/2020

Ito

PART 2 OF 2 - FOREPERSON'S SIGNATURE PAGE regarding Indictment 1
as to defendant(s) Benjamin Delany. ACCESS TO THE PDF DOCUMENT IS
RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT
TO FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(e). ALL COUNSEL
OF RECORD IN MULTI-DEFENDANT CASES MAY ACCESS THIS
DOCUMENT. (TCL) (Entered: 02/20/2020)

 

‘| 02/19/2020

 

 

[Ko

IN MULTI-DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (TCL)

 

CRIMINAL COVER SHEET as to defendant(s) Benjamin Delany. ACCESS TO
THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND
THE COURT PURSUANT TO THE E-GOVERNMENT ACT AND FEDERAL
RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD

 

(Entered: 02/20/2020)

 

https://ned-ecf.sso.den/cgi-bin/DktRpt.pl?915702911147222-L 1 0-1 2/21/2020
Case 2:20-mj-O0015-KHR Document 1 Filed 02/21/20 Page 3of 3

FILED —
U.S. DISTRICT COURT
. DISTRICT OF NEBRASKA
IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF NEBRASKA Q020FEB 19 PM 1:07
OFFICE OF THE CLERK

 

 

UNITED STATES OF AMERICA,
 plaintife . s20cr
vs. | - INDICTMENT
BENJAMIN DELANY, 18 US.C. § 111(6)(1)&(b)
’ Defendant.
The Grand Jury.charges:

— ‘COUNT

On or about May 22, 2019, in the District of Nebraska, the defendant, BENJAMIN
DELANY, did knowingly and intentionally forcibly assault, resist, oppose, impede, intimidate,
and interfere with C.H., a person assisting an officer and employee of the ‘United States, that is,
deputies with the United States Marshal’s Service, while engaged in and on account of the
. performance of their official duties, such acts involving physical contact, to wit defendant
punched C.H. in the face, and involved bodily injury, to wit: swelling, redness; bruising and

physical pain to his face. .
| In violation of Title 18, United States Code, Section 111(a)(1)&(b).
| A TRUE BILL.

‘FOREPERSON —

The United States of America requests that trial of this case by ‘held in Omaha, Nebraska,
pursuant to the rules of this Court.

  

 

- MATTE. LIERMAN
Assistant U.S. Attorney ~
